United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Southeastern, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-474
Issued: September 2, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 10, 2009 appellant, through his attorney, filed a timely appeal of a
September 25, 2009 Office of Workers’ Compensation Programs’ merit decision. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an injury in the performance of duty on July 11, 2008.
FACTUAL HISTORY
On July 12, 2008 appellant, then a 48-year-old mail handler, filed a traumatic injury
claim alleging that he was pushing a wire container and his left leg gave way on July 11, 2008.
He alleged that he sustained a left hip injury. Appellant submitted a witness statement dated
July 12, 2008 asserting that he was in a trailer pushing a wire container when his hip gave out.
Patrick McCool stated that he helped appellant out of the trailer.

Dr. H. William Schaaf, a Board-certified orthopedic surgeon, completed a note on
July 18, 2008 and stated that appellant had worsening left hip pain and had a setback while
pushing something at work. He stated that appellant would need a total hip replacement.
Dr. Schaaf diagnosed sprains and strains of the hip and thigh. He completed a form report on
July 23, 2008 and stated that appellant injured his hip on July 11, 2008 while pushing a container
of mail. Dr. Schaaf noted that appellant had a prior left hip injury at work on March 8, 2007. He
indicated with a checkmark “yes” that appellant’s condition was caused or aggravated by the
employment activity and indicated that appellant required a total hip arthroplasty on the left.
Dr. Schaaf performed a total left hip arthroplasty on August 14, 2008.
In a letter dated October 3, 2008, the Office requested additional medical evidence
establishing a diagnosed condition resulting from the July 11, 2008 employment incident. It
allowed 30 days for a response. An x-ray report dated July 12, 2008 found a chronic deformity
of the left hip without significant interval change. Dr. Schaaf completed a report on October 28,
2008 and noted that appellant had long-standing osteoarthritis of the hip. He stated that appellant
required injections to the hip joint after injuries caused increased pain in the hip in 2007 when he
was hit by a forklift at work. Dr. Schaaf stated that appellant was doing well until July 11, 2008
when he reinjured his hip pushing a heavy object at work. Appellant developed severe
debilitating left hip pain as a result. Dr. Schaaf stated, “It is my belief that the injury of July 11,
2008 worsened [appellant’s] preexisting condition requiring a hip replacement.”
By decision dated November 7, 2008, the Office denied appellant’s claim finding that the
medical evidence did not establish that the claimed medical condition resulted from the July 11,
2008 employment incident. It found that Dr. Schaaf’s October 28, 2008 report did not contain
the necessary medical rationale to meet appellant’s burden of proof.
In a note dated April 11, 2007, Dr. Schaaf stated that appellant’s hip pain had returned to
baseline, that appellant walked with a limp but could work. He stated that appellant’s hip was
slowly worsening and that eventually appellant would need a total hip arthroplasty. Appellant
underwent a left hip magnetic resonance imaging (MRI) scan on March 15, 2007, which
reflected that he had degenerative joint disease at the hip with previous surgery when he was 14
years old to remove loss fragments. The MRI scan demonstrated degenerative changes at the left
hip with associated femoral head enlargement and evidence of multiple loss bodies at the left hip.
Appellant, through his attorney, requested reconsideration on June 23, 2009. He
submitted a report dated June 10, 2009 from Dr. Schaaf which noted that appellant had problems
with his left hip beginning in childhood. Dr. Schaaf noted appellant’s 2007 employment injury
and the diagnosis at that time of exacerbation of hip arthritis. He stated that appellant returned to
baseline and continued to work with hip discomfort until July 11, 2008. Dr. Schaaf stated that on
July 11, 2008 appellant developed severe pain in the left hip and thigh as a result of pushing a
heavy container of mail. He believed that appellant’s July 11, 2008 employment injury would
have resulted in a protracted period of pain and discomfort and that this injury was “the straw
that broke the camel’s back” necessitating surgery.
By decision dated September 25, 2009, the Office reviewed the merits of appellant’s
claim and denied modification of the November 7, 2008 decision. It stated that Dr. Schaaf did

2

not provide a diagnosis as a result of the July 11, 2008 incident and that his report was not
sufficient to meet appellant’s burden of proof.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim by the weight of the reliable,
probative and substantial evidence, including the fact that the individual is an “employee of the
United States” within the meaning of the Act and that the claim was timely filed within the
applicable time limitation period of the Act, that an injury was sustained in the performance of
duty as alleged and that any disability or specific condition for which compensation is claimed is
causally related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
The Office defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”4 To determine
whether a federal employee has sustained a traumatic injury in the performance of duty, it must
first be determined whether a “fact of injury” has been established. First the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.5 Second, the employee must submit
sufficient evidence, generally only in the form a medical evidence, to establish that the
employment incident caused a personal injury.6
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.7 Medical rationale includes a physician’s rationalized opinion
on the issue of whether there is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship

1

5 U.S.C. §§ 8101-1893.

2

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

20 C.F.R. § 10.5(ee).

5

John J. Carlone, 41 ECAB 354 (1989).

6

J.Z., 58 ECAB 529 (2007).

7

T.F., 58 ECAB 128 (2006).

3

between the diagnosed condition and specific employment activity or factors identified by the
claimant.8
ANALYSIS
Appellant filed a traumatic injury claim alleging on July 11, 2008, his left leg gave way
while he was pushing a wire cart resulting in a left hip injury. In support of his claim, he
submitted a series of reports from Dr. Schaaf, a Board-certified orthopedic surgeon, addressing
appellant’s left hip condition. In an April 11, 2007 note, Dr. Schaaf stated that appellant
continued to experience hip pain and to limp but could work. He opined that appellant would
eventually need a total hip arthroplasty. Following the July 11, 2008 employment incident,
Dr. Schaaf completed a note on July 18, 2008 finding that appellant had a setback while pushing
something at work which resulted in worsening hip pain. He again opined that appellant would
need a total hip replacement and diagnosed sprains and strains of the hip and thigh. This report
provides the only medical diagnosis of a condition resulting from the July 11, 2008 employment
incident.
Appellant has submitted factual evidence establishing that his left hip gave way while
pushing a wire cart on July 11, 2008 and that has submitted medical evidence of diagnosed
conditions of sprains and strains of the that left hip and thigh. However, Dr. Schaaf did not
provide any medical reasoning explaining how appellant’s pushing incident could result in the
diagnosed condition of sprains or strains of the left hip and thigh. Therefore, this report is not
sufficient to meet appellant’s burden of proof.
Dr. Schaaf completed a form report on July 23, 2008 providing a history of injury on
July 11, 2008 and indicating with a checkmark “yes” that appellant’s condition was caused or
aggravated by the employment activity. In this report, he did not provide a current diagnosis, but
instead indicated that appellant required a total hip arthroplasty on the left. This form report is
not sufficient to meet appellant’s burden of proof as it lacks both a clear diagnosis and medical
opinion evidence supporting a causal relationship between the accepted employment incident
and the recommended treatment.
Dr. Schaaf performed a total left hip arthroplasty on August 14, 2008. In a narrative
report dated October 28, 2008, he stated that appellant had long-standing osteoarthritis of the hip,
which he treated with hip injections after the 2007 employment injury. Dr. Schaaf opined that
appellant reinjured his hip on July 11, 2008 pushing at work developing severe debilitating left
hip pain as a result. He stated, “It is my belief that the injury of July 11, 2008 worsened his
preexisting condition requiring a hip replacement.” This report is not sufficient to meet
appellant’s burden of proof as Dr. Schaaf did not provide a diagnosis as a result of the July 11,
2008 injury. The Board has held that the mere diagnosis of “pain” does not constitute the basis
for payment of compensation.9 Without a diagnosis of appellant’s employment-related
condition, this report is not sufficient to meet his burden of proof. Furthermore, Dr. Schaaf did
not provide any medical reasoning explaining how appellant’s conditions of pain or strain/sprain
8

A.D., 58 ECAB 149 (2006).

9

Robert Broome, 55 ECAB 339 (2004).

4

of the hip and thigh resulted from the accepted employment incident or how these conditions
could result in the need for a hip replacement.
In his June 10, 2009 narrative report, Dr. Schaaf stated appellant’s 2007 employment
injury resulted in a diagnosis of exacerbation of hip arthritis. He noted that appellant continued
to work with hip discomfort until July 11, 2008. Dr. Schaaf stated that appellant developed
severe pain in the left hip and thigh as the result of pushing a heavy container of mail on
July 11, 2008. Again he failed to provide a definitive diagnosis of appellant’s current condition
as a result of the July 11, 2008 employment incident. As noted above, pain is not a basis for
payment of compensation. Dr. Schaaf opined that appellant’s July 11, 2008 employment injury
would have resulted in a protracted period of pain and discomfort. He concluded that this injury
was “the straw that broke the camel’s back” necessitating surgery. These statements do not
explain how appellant injured himself on July 11, 2008, what specific condition resulted from the
July 11, 2008 employment incident, the process by which the diagnosed condition could have
necessitated surgery.
The Board finds that appellant has not submitted the necessary medical opinion evidence
to establish an injury resulting from the July 11, 2008 employment incident. Furthermore,
appellant has not established that any condition resulting from the July 11, 2008 employment
incident resulted in the need for left hip replacement surgery.
On appeal, appellant’s attorney alleged that he had submitted sufficient factual evidence
to establish that the employment incident occurred as alleged. He further alleged that Dr. Schaaf
established that appellant’s preexisting left hip condition was aggravated by the July 11, 2008
work injury, which led to the need for hip replacement surgery or in the alterative that this report
was sufficient to require additional development of the medical evidence by the Office. While
the Board agrees that appellant has established that the employment incident occurred as alleged,
as noted above the Board finds that Dr. Schaaf did not clearly state that appellant’s preexisting
left hip condition was aggravated by the July 11, 2008 incident, did not provide and support any
condition as resulting from the July 11, 2008 incident and did not establish that this incident
caused or contributed to appellant’s need for left hip surgery.
CONCLUSION
The Board finds that appellant has not submitted sufficiently detailed and well-reasoned
medical evidence to meet his burden of proof in establishing that he sustained an injury in the
performance of duty on July 11, 2008.

5

ORDER
IT IS HEREBY ORDERED THAT the September 25, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 2, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

